DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sutton (US 2007/0221444 A1) in view of Reiser et al. (US 6,640,978 B2)(Reiser).
Regarding claim 1, Sutton discloses a ladder rack (Figs. 16 and 17) comprising, a pair of side rails each having first and second ends, the pair of side rails (Fig. 16) connected by at least two cross bars (noting the upper bars of 1601, 1602, and 1603), a pair of mounting brackets connected to the at least two cross bars (noting the lower structure of 1601, 1602, and 1603), structurally capable of attaching the ladder rack to a roof rack, and a pair of ladder attachment devices (1604/1605) whereby a first ladder attachment device (1604) is attached to one of the cross bars for attaching one or more ladders to the ladder rack.
Sutton does not specifically disclose the second ladder attachment is attached to a crossbar (noting the second attachment 1605 is attached to a side rail).

Sutton does not specifically disclose the side rails and cross bars being laser cut.
Reiser teaches the ability to have a rack made of steel that is manufactured using laser cutting (Col. 7; Ll. 52-54).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Sutton and have the side rails and cross bars be laser cut because such a change would require the mere choice of a known cutting/shaping method over another. It would have been obvious because substitution of one known cutting method for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding claim 2, Sutton further discloses the at least two cross bars are each of a fixed length so the side rails are parallel to each other (Fig. 17).
Regarding claim 8, Sutton discloses the side bars contain slots along their length (Fig. 2) which are structurally capable of allowing for re-positioning the at least two cross bars to accommodate roof manufacturer racks of varying sizes.
Sutton does not specifically disclose a plurality of holes spaced along the length of the side bars.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Sutton and replace the slots with a plurality of holes along the length of the side bars because such a change would require the mere 
Regarding claim 9, Sutton demonstrates  a hook and a strap (1604 and 1605) does not specifically disclose the ladder attachment devices are “D” rings and “U” bolts.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Sutton and replace the hook and strap with “D” rings and “U” bolts because such a change would require replacing one known attachment device for another. Substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding claim 10, Sutton further discloses the ladder rack is sized so two ladder racks can fit side by side on the roof rack to the degree that more than one ladder rack will fit on a properly sized and shaped roof rack (Fig. 25).

Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sutton (US 2007/0221444 A1) in view of Reiser et al. (US 6,640,978 B2)(Reiser) as applied to claim 1 above, and further in view of Sutton (US 2013/0291362 A1)(Sutton ‘362) and Kamperis (GB 2544550 A).
Regarding claim 3, modified Sutton does not specifically disclose the at least two cross bars are each comprised of two overlapping cross bar members which can be adjusted so the at least two cross bars are the same length and the side rails are 
Sutton ‘362 teaches the ability to have a similar ladder rack having four crossbars (Fig. 4A) where the cross bars are the same length so the side rails are parallel or are different lengths so the side rails are angled with respect to each other (Fig. 8A/8B, noting the four crossbars labeled 1-4 in Annotated Fig. 8A below).

    PNG
    media_image1.png
    352
    458
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Sutton and use the teaching of Sutton ‘362 and have the device have four crossbars because such a change would require a mere duplication of parts. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Kamperis teaches the ability to have an extendible length crossbar including two overlapping cross bar members which can be adjusted.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Sutton and use the teaching of Kamperis and have the crossbars constructed of overlapping cross bar members which can be adjusted because such a change would allow the device to be adjustable. It has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding claims 4-6, modified Sutton does not specifically disclose two overlapping cross bar members are each 12 inches long, or the two overlapping cross bar members are each 18 inches long, or the two overlapping cross bar members are one 12 inch and one 18 inch long.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Sutton and make the two overlapping cross bar members are each 12 inches long, or the two overlapping cross bar members are each 18 inches long, or the two overlapping cross bar members are one 12 inch and .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sutton (US 2007/0221444 A1) in view of Reiser et al. (US 6,640,978 B2)(Reiser) as applied to claim 1 above, and further in view of Sutton (US 2013/0291362 A1)(Sutton ‘362).
Regarding claim 7, Sutton does not specifically disclose the at least two cross bars are four cross bars (noting crossbars labeled 1-4 shown below in Annotated Fig. 8A), and two of the four cross bars are wider than the other two (noting crossbars 2 and 3 are wider than crossbars 1 and 4).


    PNG
    media_image1.png
    352
    458
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Sutton and use the teaching of Sutton ‘362 and have the device have four crossbars because such a change would require a mere duplication of parts. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Sutton and have two of the crossbars be wider than the others because such a change would require a mere change in size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference .

Claims 11-19 and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US 2007/0194068 A1) in view of Kamperis (GB 2544550 A).
Regarding claim 11, 13, and 15, Thompson discloses a mini ladder rack (Fig. 1) comprising, a pair of mounting brackets (22) connected to each of a pair of cross bars (Abstract, noting two racks 10 are discloses), structurally capable of attaching the ladder rack to a roof rack, and a pair of ladder attachment devices attached to each of the cross bars for attaching one or more ladders to the ladder rack (noting the hooked end and the vertical and opposite thereto).
Thompson does not specifically disclose a pair of adjustable width cross bars, the pair of cross bars are each comprised of two overlapping cross bar members which can be adjusted so the each cross bar can have a variable width, or the two overlapping cross bar members each have a slightly different width, so that one can slide inside the other.
Kamperis teaches the ability to have an extendible length crossbar including two overlapping cross bar members which can be adjusted to variable width, the two overlapping cross bar members each have a slightly different width, so that one can slide inside the other (Fig. 2).

Regarding claim 12, Thompson discloses the pair of cross bars are each of the same width (Fig. 1).
Regarding claims 14, 16, 22, and 23, modified Thompson does not specifically disclose the two overlapping cross bar members can range in length from 16.50 inches to 22.50 inches or one of the two overlapping cross bar members has a width of 6 inches and the other one of the two overlapping cross bar members has a width of 5.69 inches, or each of the four overlapping cross bar members making up the pair of cross bars has a different length, or the different lengths are 11.26 inches, 12.26 inches, 15.26 inches and 16.26 inches.
It would have been obvious to one having ordinary skill in the art to have the two overlapping cross bar members can range in length from 16.50 inches to 22.50 inches or one of the two overlapping cross bar members has a width of 6 inches and the other one of the two overlapping cross bar members has a width of 5.69 inches, or each of the four overlapping cross bar members making up the pair of cross bars has a different length, or the different lengths are 11.26 inches, 12.26 inches, 15.26 inches and 16.26 inches, because such a change would require a mere change in size of a component. A change in size is generally recognized as being within the level of ordinary skill in the 
Regarding claim 18, Thompson discloses the ladder rack such that it is sized so two ladder racks can fit side by side on the roof rack, to the degree that more than one ladder rack can fit on a properly sized and shaped roof rack.
Regarding claim 17, modified Thompson does not specifically disclose the ladder attachment devices are “D” rings but instead has a hook portion (Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Thompson and replace the hook portion with a D-ring and strap because such a change would require there mere choice of substituting one known securing device for another. It would have been obvious because substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding claim 19, Thompson discloses each cross bar includes tabs (noting the terminus portions at each end of the crossbar are considered tabs) which hold a ladder on the mini ladder rack and prevent lateral movement of the ladder.
Regarding claim 24, modified Thompson does not specifically disclose

It would have been obvious to one having ordinary skill in the art to have the two overlapping cross bar members can range in length from is adjustable to be 16.50 inches because such a change would require a mere change in size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Thompson and attach at least one mounting bracket of the pair of mounting brackets connects the two overlapping cross bar members to each other because such a change would require a mere rearrangement of parts. It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.
Regarding claim 25, modified Thompson discloses one of the two overlapping cross bar members making up a rear crossbar can be interchanged with one of the two overlapping cross bar members making up a front crossbar to the degree that each .

Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US 2007/0194068 A1) in view of Kamperis (GB 2544550 A) as applied to claim 13 above, and further in view of Hickey (US 5,746,362 A).
Regarding claim 20, modified Thompson does not specifically disclose a U-bolt which attaches to each cross bar and can be used to prevent forward and rearward movement of a ladder.
Hickey teaches the ability to have a centrally located U-bolt (64) for attaching a ring to act as a tie down.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Thompson and use the teaching of Hickey and include a U-bolt and tie down loop on the crossbar because such a change would add an additional securing device thereby helping to ensure that items held on the crossbar will not accidently become removed from the device.
Regarding claim 21, modified Thompson does not specifically disclose the U-bolt which attaches the two overlapping cross bar members to each other and can also be used to prevent forward and rearward movement of a ladder, however Kamperis teaches the ability to have the two overlapping cross bar members attached with bolts. It would have been obvious to one having ordinary skill in the art to take the modified device of Thompson and replace the regular bolts that attach the overlapping members .

Response to Arguments
Applicant's arguments filed 21 May 2021 have been fully considered but they are not persuasive. 
Applicant argues that Thompson does not disclose an attachment device which is attached to the cross bar as the hook feature is integrally formed and therefore not attached. Examiner respectfully disagrees. Examiner notes that portions that are integral to one another are considered to be attached. Examiner notes that as claimed, the limitation does not require portions to be removably attached or separable. It is noted that two portions that are integrally formed with one another are considered to be attached to one another.  For example a person’s arms and legs are considered attached to their body, but they are also integrally formed with a person’s body.
Additional arguments have been fully considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700.  The examiner can normally be reached on 7:00 am - 5:00 pm Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/M.T.T./Examiner, Art Unit 3734     

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734